Order entered May 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00573-CV

   NORDSTROM INC., THOMAS ZAROBAN, JR., AND LAUREN GALE, Appellants

                                                 V.

GOLPAR SIAMAK, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR OF
            THE ESTATE OF PARNAZ M. CHEKINI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00690-D

                                             ORDER
        This is an accelerated appeal. Before the Court is court reporter Coral L. Wahlen’s May

20, 2019 request for an extension of time to file the record.

        We GRANT the request and ORDER the reporter’s record be filed no later than May 31,

2019.




                                                       /s/      KEN MOLBERG
                                                                JUSTICE